Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings filed on 7/5/2019 have been approved by the examiner.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John A. Castellano on 5/13/2021.
On lines 8-9 of claim 1, “the lithium adsorbent” has been changed to –a lithium adsorbent--.
	On line 4 of claim 2, “a chain” has been changed to –the chain--.

The following is an examiner’s statement of reasons for allowance:
Koyanaka (JP 2001-089820 A) is considered the closest prior art, however, the reference fails to teach or suggest:
	A reaction housing which is mounted to the driving unit capable of functioning such that, after being lifted, discharges residual solution from the lithium adsorbent by rotational movement as recited in instant claim 1;
A reaction housing which is mounted to the driving unit capable of functioning such that the reaction housing is lifted vertically to discharge residual solution from the lithium adsorbent by centrifugal force by the rotation as recited in instant claim 3;
The step of lifting the lithium desorbed lithium adsorbent and rotating the same to remove residual desorption solution by centrifugal force as recited in instant claim 15.
.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chung et al (US 2016/0214869) discloses an underwater lithium recovery apparatus and method. Pei (US 2011/0297607) discloses a liquid purifying apparatus. Suzuki (US 5,200,074) discloses an ion exchange apparatus having rotatable cartridges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim at 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773